NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10 are pending.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 2, none of the drawings depict the water mixing valve and the water purification cartridge as being side-by-side (taken literally to mean one side immediately adjacent another side with no intervening structure). Figure 6 for example depicts the valve (40) and cartridge (60) as being at the same longitudinal position of a central axis of the faucet, but in opposite radial directions … however they are not side-by-side.
Claims 2 and 4, The drawings do not depict “a to-be-attached portion”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following. Appropriate correction is required. No new matter should be entered.
Claims 2 and 4, The written description does not adequately support “a to-be-attached portion” with a reference identifier nor does it clearly set forth if “the to-be-attached portion is intended to be a part of the instantly claimed invention. Applicant’s written description paragraph [0041] indicates that in one embodiment “an upper surface of a counter of a sink which is a to-be-attached portion” however the sink is further not depicted nor identified. Furthermore, Applicant’s chosen lexicography draws into question if the “to-be-attached portion” is or is not being claimed as a limitation of the instant apparatus, since “to be” references a future act and not necessarily the instant invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 4. It is unclear if the “to-be-attached” portion is an intended limitation of the instant apparatus. Given the lack of disclosure for the feature it appears that the “to-be-attached portion” is not part of the instant claimed apparatus, wherein “to be” is an infinitive verb, not conjugated for tense, and therefore not in the present tense as is the requirement for limitations in an apparatus claim.  In the interest of compact prosecution the examiner will proceed with the understanding that the “to-be-attached portion” is not a requirement of the instant invention.
Claim 2. It is unclear what is meant by the phrase “side-by-side”. Taken literally, none of the drawings depict the water mixing valve and the water purification cartridge as being side-by-side … all embodiments have intervening structure. Applicant’s paragraph [0101] states, “…by arranging the purified water opening 512 of the movable valve 51 and the purified water outflow path 218 of the main body portion 12 coaxially side by side…” … however this passage does not apparently support the water mixing valve and the water purification cartridge as being side-by-side as claimed. In interest of compact prosecution, and in-light of the intermediate structure, “side-by-side” is interpreted as meaning “adjacent” which allows for intermediate structure.
Claim 3 as dependent from claim 2. Claim 3 establishes “a horizontal direction” however it is unclear if the limitation is meant to be the same as or different from “a horizontal direction” as established in claim 2. As best understood, there is only one horizontal direction.
Claim Interpretation
Intended Use
Throughout the claims Applicant makes use of claim language that is drawn to an intended use, wherein intended use is typically (but not always) indicated by the word “for” and extends to the next punctuation mark. Intended use is not a required limitation of the claims.  In general, the examiner will place intended use phrases in reduced italic font to indicate the phrase as (intended use) to assist Applicant with the examiner’s interpretation and future amendments. 
Adapted or Configured Phrases
Throughout the claims applicant utilizes the phrases “adapted" or “configured”. The phrases merely require the capability to perform the required claim language which ends at the next punctuation mark. The claim language earmarked by the phrases does not require the prior art to actually disclose the recitation, nor does it require the prior art to actually disclose any apparatus imbedded in the recitation, merely the claim language requires a positive answer to the question … “Could the prior art meet the claim language if provided the additional structure (if any)?” In general, the examiner will place adapted and configured phrases in italics and indicate the phrase as (capability) to assist Applicant with the examiner’s interpretation and future amendments. 
Infinitive Verbs
Throughout the claims applicant utilizes infinitive verb phrases, such as: “to be” and “to receive”. Infinitive verbs by definition are not conjugated for tense, and thus are not in the present tense therefore they are not required limitations. Claims are patentable based on what is actually required, not what could be required.  In general, the examiner will place infinitive verb phrases in reduced italic font and indicate the phrase as (infinitive verb) to assist Applicant with the examiner’s interpretation and future amendments. Applicant might consider placing the infinitive verb phrases into the present tense which would require the potential limitations therein.
Note that “configured” followed by an infinitive verb phrase does not impart any requirement of the “capability”. The Examiner suggests removing the infinitive verb phrases and utilizing claim language such as, “…configured such that…”, in which case the “configured” language would revert to requiring the capability to perform the recitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, claim(s) 1-3 and 5-10 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sumi et al. (US 5705067, herein after “Sumi”).
Sumi discloses:
1. A faucet device (figures 1-4) comprising: a hot water/water mixing valve (11); a water purification cartridge (23); a primary side flow path (5, cold water) configured (capability) to supply (infinitive verb, never the less present) water to the hot water/water mixing valve and the water purification cartridge; and a secondary side flow path (seen as the flow path at the interior of 9, wherein both purified water and mixed water accumulates prior to being discharged through spout 10, best seen in figure 2) configured (capability) to discharge (infinitive verb, never the less present) mixed water flowing out from the hot water/water mixing valve and purified water flowing out from the water purification cartridge, to a water discharge port (not individually labeled, seen as the downstream end of spout 10), wherein at least one of the primary side flow path (5) and the secondary side flow path (interior of 9) is disposed between (both fluidly and physically) the hot water/water mixing valve and the water purification cartridge.
2. The faucet device of claim 1, wherein the hot water/water mixing valve and the water purification cartridge are disposed side by side (as depicted, see 35 USC 112 rejection) in a horizontal direction (see note below) when (optional recitation, never the less present) attached to a to- be-attached portion (see 35 USC 112 rejection, seen as item B).
Note: “in a horizontal direction” is a relative phrase which depends upon the orientation of the apparatus, wherein prior art Sumi would appear to function equally well regardless of it’s orientation relative to gravity or some other reference direction. Without further definition the phrase is deemed to be extremely broad to the point of being non-limiting until such time as further definition is provided.
3. The faucet device of claim 2, further comprising: a first accommodating portion (end of 9 which seats 11, best seen in figure 2) that accommodates the hot water/water mixing valve (11); and a second accommodating portion (seen a the left end of body 1 as orientated in figure 3 which connects to 23/32 both integral) that accommodates the water purification cartridge (23), wherein the first accommodating portion and the second accommodating portion are formed by (method of forming is not germane to patentability, see note below) opening both end surfaces of a circular column (seen as body 1 in figure 3) extending in a horizontal direction (see note below).
Note: “in a horizontal direction” is a relative phrase which depends upon the orientation of the apparatus, wherein prior art Sumi would appear to function equally well regardless of it’s orientation relative to gravity or some other reference direction. Without further definition the phrase is deemed to be extremely broad to the point of being non-limiting until such time as further definition is provided.
Note. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). (MPEP 2113) The method of forming has not been given patentable weight, however see below.
The Examiner suggests incorporating claims 3 and 2 into claim 1 with the claim 3 portion being rewritten such as … “a circular column extending perpendicularly from a base portion, wherein a first end of the circular column is a first accommodating portion that accommodates the hot water/water mixing valve; and a second end of the circular column is a second accommodating portion that accommodates the water purification cartridge.” Sumi does not disclose this arrangement, however further search and consideration would be required pending any amendment.
5. The faucet device of claim 1, wherein a branched portion (5 at 7, see figure 2 where 7 leads to 11, and figure 3 where 7 leads to the purifier, see also at least columns 3-4 lines 66-16, especially lines 15-16) is arranged between the hot water/water mixing valve and the water purification cartridge, the primary side flow path (5) being branched at the branched portion (7) to be connected (infinitive verb, never the less present) to a water supply path toward the hot water/water mixing valve and to a raw water supply path (upstream of 5, not depicted, inherent) toward the water purification cartridge.
6. The faucet device of claim 1, wherein a joined portion (at 9, best seen in figure 2) is arranged between the hot water/water mixing valve and the water purification cartridge, a mixed water outflow path from the hot water/water mixing valve and a purified water outflow path from the water purification cartridge are joined (inherent since both are discharged to the spout 10, wherein the flow paths at 9 direct flow toward 10) at the joined portion to be connected (infinitive verb) to the secondary side flow path.
7. The faucet device of claim 1, further comprising: a faucet main body (1) including: a water passing portion (17 best seen in figure 3) through which water flows; an accommodating portion (33) communicating with the water passing portion; and an open/close valve (40) that opens and closes a flow path between the water passing portion and the accommodating portion, wherein the water purification cartridge (23/32) further includes an accommodated portion (see annotation below) that is accommodated in the accommodating portion (33) so as to be (infinitive verb) detachable therefrom, and an operating portion (32) that is exposed from the accommodating portion and operated to open and close the open/close valve, the water purification cartridge incorporating a reforming portion (28) that reforms raw water flowing into the accommodating portion into purified water.

    PNG
    media_image1.png
    444
    882
    media_image1.png
    Greyscale
8. The faucet device of claim 7, wherein the accommodated portion (see annotation above) has a circular (“annular”, see at least column 4 line 49) column31ny-180663478033-20062.00 outer shape and is accommodated in the accommodating portion (33) so as to be rotatable (infinitive verb, never the less present as suggested by threads 38, wherein threads are rotated for engagement) about a central axis of the accommodated portion.
9. The faucet device of claim 8, wherein the water purification cartridge (23/32) includes an inflow port (immediately downstream of valve 40) which is provided on an outer peripheral side and to which raw water flows (from 17) in from the water passing portion (17), and an outflow port (30 governed by check valve 37) which is provided on a central axis (not labeled) side and from which purified water flows out from the reforming portion (28).
10. The faucet device of claim 7, wherein the reforming portion (28) is disposed across an inside of the accommodated portion and an inside of the operating portion (32).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Gao et al. US 2019/0234055 is particularly notable for its’ pull out wand and hose structure which might apply to portions of claim 4. While bodily incorporation of the combination of references is generally not limiting for a proper rejection, in the instant situation it is unclear how to make a suitable combination utilizing Sumi and Gao because the modification of either utilizing the teachings of the other to meet the claim language would change the originally intended means of operation.	
Conclusion
All cited references on the PTO-892 are faucet systems having disclosure for water purification wherein the general external faucet structure is substantially the same as Applicant’s. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Mondays and Wednesday-Saturday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can also be contacted. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753